Case 2:19-cv-14704-JMV-SCM Document 29 Filed 10/05/20 Page 1 of 3 PageID: 126




Not for Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY


 ASHLEY STEITZ,

                Plaintiff,
                                                               Civil Action No. 19-cv-14704
        v.

 MOONLIGHT MILE LLC d/b/a STEEL                                        ORDER
 WHEEL TAVERN, CARLOS ALVARADO,
 JOSE VENTURA

                Defendants.


 John Michael Vazquez, U.S.D.J.

        This matter comes before the Court on the September 14, 2020 Report and

Recommendation (the “R&R”) of Magistrate Judge Steven C. Mannion. D.E. 27. The R&R

addressed an application by way of a sua sponte order to show cause (the “OTSC”) regarding why

Plaintiff Ashley Steitz’s Complaint in this matter should not be dismissed for failure to provide

discovery and failure to comply with court orders, D.E. 22. The R&R recommends that this Court

dismiss Plaintiff’s Complaint without prejudice for Plaintiff’s failure to (1) respond or otherwise

provide discovery in response to Judge Mannion’s July 2, 2020 order to respond to Defendants’

discovery requests within 14 days, D.E. 18; (2) respond to the OTSC within 14 days, as ordered,

D.E. 22; (3) respond to her attorneys’ numerous attempts to communicate with her, see D.E. 21-2.

R&R at 4; and it
Case 2:19-cv-14704-JMV-SCM Document 29 Filed 10/05/20 Page 2 of 3 PageID: 127




       APPEARING that, in addition to filing the R&R on the Court’s docket, Judge Mannion

attempted to serve the R&R on Plaintiff via certified mail to Plaintiff’s last known address, D.E.

28; and it

       APPEARING that the R&R advised the parties as to the dates that any objections to the

R&R were to be served and filed. See R&R at 4; and it

       APPEARING that no objections to the R&R have been received and the time for filing

any objections has expired; and it

       APPEARING that “where no objections are made in regard to a report or parts thereof,

the district court will adopt the report and accept the recommendation if it is ‘satisf[ied] . . . that

there is no clear error on the face of the record.’” Sportscare of Am., P.C. v. Multiplan, Inc., No.

10-4414, 2011 WL 500195, at *1 (D.N.J. Feb. 10, 2011) (quoting Fed. R. Civ. P. 72 Advisory

Committee’s Notes); and it

       APPEARING that this Court independently reviewed the record and the R&R, and hereby

adopts it as the Opinion of this Court because there is not clear error on the face of the record.

Here, given Plaintiff’s repeated failure to participate in litigation that she initiated, this Court

concludes that Judge Mannion appropriately concluded that dismissal without prejudice 1 is an

appropriate sanction;

       THEREFORE, for the foregoing reasons, and for good cause shown,




1
  Because no timely objections were made to the R&R and because the R&R merely recommends
this case be dismissed without prejudice, the Court finds that Judge Mannion’s decision to not
analyze the six factors set forth in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863 (3d Cir.
1984) was permissible. See R&R at 3, fn. 15 (citing Choi v. Kim, 258 F. App’x. 413, 417, n.5 (3d
Cir. 2007) (“[T]he District Court explicitly dismissed this matter without prejudice. We further
recognize that the denial of a Rule 60(b) or 59(e) motion in cases like the instant case is not an
adjudication on the merits. Poulis thus does not apply, as this was not a punitive prejudicial
dismissal like that addressed in Poulis. (emphasis in original)).
                                                  2
Case 2:19-cv-14704-JMV-SCM Document 29 Filed 10/05/20 Page 3 of 3 PageID: 128




        IT IS on this 5th day of October, 2020,

        ORDERED that the Court adopts the Report and Recommendation, D.E. 27, in its entirety;

and it is further

        ORDERED that Plaintiff’s Complaint is hereby DISMISSED without prejudice; and it

is further

        ORDERED that the Clerk of the Court is directed to close this matter.


                                             __________________________
                                             ___________________________
                                             John Michael
                                                  Michael Vazquez, U.S.D.J.




                                                  3
